Citation Nr: 1433761	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multilevel disc bulge, L3 to S1, with neuroforaminal narrowing and arthrosis (claimed as a low back condition)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from April 1970 to September 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded VA examinations in May 2010 and July 2011, another examination is necessary to resolve the issue on appeal.  Specifically, the May 2010 VA examiner did not originally review the Veteran's claims file.  After reviewing the claims file, the examiner stated that the Veteran did not have any back complaints during service and provided a negative nexus opinion.  

However, the Veteran's service treatment records indicate that he complained of generalized joint pain in August 1972.  In May 1974, service treatment records note a provisional diagnosis of arthritis.  Notes indicate that the Veteran's first episode was in August 1972 and that he complained of pain, stiffness, and possible swelling in his ankles, knees, hips, low back, elbows, and shoulders and mild stiffness in his hands.  And in November 1974, service treatment records note that the Veteran had a possible history of rheumatoid arthritis.  

The Board finds another examination is necessary to determine whether the Veteran's current back condition is related to his in-service complaints of joint pain, stiffness and swelling in areas that included the low back. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since June 2010.

2.  Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his back condition.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Based on the examination and review of the record, the examiner should specifically address the following:

(a) Is it at least as likely as not (50 percent probability) that any currently diagnosed back condition was incurred in or is otherwise related to service in light of the Veteran's in-service complaints of generalized joint pain, stiffness and swelling in areas including the back in service.  

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected disabilities caused or aggravated any currently diagnosed back condition?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



